Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, una mayoría del Tribunal deniega el recurso de certiorari presentado por el Municipio de San Juan, porque supuestamente el peticionario no cumplió con los términos dispuestos por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la LPAU) para la revisión judicial de las decisiones de las agencias administrativas.
Disiento de este dictamen por entender, inter alia, que las disposiciones referidas de la LPAU no son aplicables al asunto ante nos.
En mi criterio, la llamada “Comisión para Resolver Con-troversias sobre Pagos y Deudas entre Agencias Guberna-mentales” (en adelante la Comisión), que aquí nos con-cierne, no es propiamente un organismo como los previstos y regulados mediante la LPAU. No se trata de una agencia investida con las funciones tradicionales de los organismos administrativos, ni está constituida como éstos.
La “Comisión” referida es en realidad sólo un meca-nismo de mediación burocrática establecido para resolver determinadas diferencias de criterio sobre cuentas *115inter agencíales. Dicha “Comisión” está integrada por el Se-cretario de Justicia, el Secretario de Hacienda y el Director de Presupuesto, con el fin de lograr acuerdos sobre el monto que una agencia gubernamental le deba a otra por servicios prestados, o sobre el modo en que debe pagarse el monto adeudado. Se trata, pues, de un comité del Poder Ejecutivo que interviene cuando las agencias concernidas no han podido ponerse de acuerdo con respecto a los dos (2) asuntos mencionados antes sobre cuentas entre ellas.(1)
La naturaleza puramente burocrática de la llamada “Comisión” —que nos concierne aquí— se desprende tam-bién de lo dispuesto en el último párrafo del Art. 3 de la Ley Orgánica de la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Gubernamentales, 3 L.P.R.A. see. 1753. Se dispone allí que cualquier determi-nación de la Comisión sobre el modo en que deberá pagarse la cantidad que una agencia le deba a otra, o sobre el monto de dicha cantidad si ello estuviese en controversia, “será final y firme y no será apelable ante ningún orga-nismo judicial o cuasi judicial”. (Enfasis suplido.) Id. Tales determinaciones, pues, no constituyen propiamente una adjudicación sino sólo un dictamen ejecutivo.
En vista de lo anterior, es al menos dudoso que la LPAU aplique aquí. Sin embargo, la mayoría de este Tribunal en su breve sentencia ni siquiera menciona o discute este asunto que, entre otras cosas, considero medular.
Por otro lado, la mayoría tampoco discute el alcance o la validez del referido Art. 3 de la ley en cuestión, que prohíbe cualquier revisión judicial de los dictámenes de la “Comi-sión” que aquí nos concierne. Si tal disposición prevaleciese según su sentido literal, entonces el foro apelativo carecía de jurisdicción en este caso, por un fundamento muy dife-rente del que la mayoría de este Tribunal invoca en su sentencia. En esa situación sería indispensable examinar *116qué avenidas procesales, si alguna, tenía el Municipio para impugnar el reclamo de pago que le presentó la Autoridad de Desperdicios Sólidos, que dio lugar a este caso.
La mayoría no examina ninguna de estas cuestiones esenciales, ni otras que son pertinentes, por lo que no puedo concurrir de modo alguno con su dictamen.

 Véase la Exposición de Motivos de la Ley Núm. 80 de 3 de junio de 1980, Leyes de Puerto Rico, pág. 242.